UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4726


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TERRANCE NATHANIEL BROWN, JR., a/k/a War, a/k/a War Stone, a/k/a
Luciano,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:17-cr-00150-RGD-RJK-2)


Submitted: November 21, 2018                                Decided: November 28, 2018


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terrance Nathaniel Brown, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terrance Nathaniel Brown, Jr., seeks to appeal the district court’s order denying

his “motion to challenge jurisdiction” filed in his pending criminal prosecution. * This

court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order

Brown seeks to appeal is neither a final order nor an appealable interlocutory or collateral

order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




       *
         Although the parties have not yet filed merits briefs in this appeal and the
Government has not formally moved to dismiss it, we are obliged to inquire, even sua
sponte, into matters implicating our own jurisdiction. See United States v. Bullard, 645
F.3d 237, 246 (4th Cir. 2011).


                                             2